IN THE SUPREME COURT OF THE STATE OF NEVADA


                        RANDY ANDERSON,                                       No. 83574
                        Appellant,
                        vs.
                        RUTH ANDERSON, N/K/A RUTH                                 FILED
                        ARROYO,
                        Res • ondent.                                             OCT 2 8 2021
                                                                                ELIZABEM A BROWN
                                                                              CLERK OF ByPREME COURT
                                                                             BY    5.
                                                                                   DEPUTY CLERI




                                            ORDER DISMISSING APPEAL

                                   This appeal was docketed on October 6, 2021, without payment
                       of the requisite filing fee. See NRAP 3(e). That same day, this court issued
                       a notice directing appellant to pay the required filing fee or demonstrate
                       compliance with NRAP 24 within 10 days. The notice advised that failure
                       to comply would result in the dismissal of this appeal. To date, appellant
                       has not paid the filing fee or otherwise responded to this court's notice.
                       Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                                   It is so ORDERED.



                                                                  CLERK OF THE SUPREME COURT
                                                                  ELIZABETH A. BROWN

                                                                  BY:




                       cc:   Hon. Vincent Ochoa, District Judge
                             Randy Anderson
                             Roberts Stoffel Family Law Group
                             Eighth District Court Clerk
 SUPREME COURT
      OF
      NEVADA


CLERK'S ORDER

 ith-1,147   46414..